Citation Nr: 1525062	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection for right and left ear hearing loss is warranted.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In this decision, the Board reopens the service connection claim for bilateral hearing loss, adjudicates the service connection claims for left ear hearing loss and tinnitus.  The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1975 rating decision, the RO denied the Veteran's service connection claim for hearing loss, and in a January 1976 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for hearing loss. 

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

3.  Resolving all doubt in the Veteran's favor, his current left ear hearing loss and tinnitus are related to his acoustic trauma in service.



CONCLUSIONS OF LAW

1.  The March 1975 and January 1976 rating decisions denying service connection for hearing loss and declining to reopen the claim, respectively, are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria to establish service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

4.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The Veteran's service treatment records show no complaints, treatment, or diagnoses of hearing loss or tinnitus.  He was discharged from service in September 1972 based on a Medical Board determination that his diagnosed nocturnal grand mal seizure disorder pre-existed service without aggravation during service.

In July 1973, the Veteran was admitted to a private hospital due to a seizure disorder.  As relevant here, he reported that he was hit in the head because of "some explosion."  See Detroit Medical Center discharge summary report dated in August 1973.

On an August 1973 Application for VA Compensation (VA Form 21-526) for an unrelated disability, the Veteran indicated that during service he had been hit by a crate as a result of a machine gun explosion.

According to a November 1973 VA hospital summary report, the Veteran was diagnosed with a psychological left ear disorder.

The Veteran was afforded a VA examination in August 1974.  The examination report shows his complain of hearing loss in the left ear.  During his neuropsychiatric examination, he stated that a machine gun explosion occurred during service in approximately August 1972.

According to a December 1974 physiatrist evaluation report, the Veteran stated that there had been in an explosion during service.

In a March 1975 letter, the Veteran related, through a VA Service Organization representative, that in either July or August of 1972, he was unloading from a truck small mortar fire because his company was on duty at the rifle range.  He stated that while he was carrying the mortar, one of the machine guns in the fox hole jammed and exploded.  He did not remember anything from that point, forward.

According to a January 1975 letter, M.S., D.O. specializing in Ear, Nose, Throat and Plastic Surgery, indicated that the Veteran had been seen in December 1974 and complained of left ear hearing loss for the past two years.  He stated that he was involved in an army explosion.  He also admitted to occasional difficulty hearing in his right hear.  Impression was profound neural sensory hearing loss in the left ear.  See also, Dr. M.S.'s February 1975 letter.

In a March 1975 rating decision, the RO denied the Veteran's service connection claim for defective hearing.  

During a November 1975 personal hearing before the RO rating board, the Veteran testified that there had been an explosion of a 50 mm machine gun during service, at which time he was hit by fragments, as well as a crate that the mortar was in.

In a January 1976 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for hearing loss.  The Veteran did not appeal this decision and it became final.

In March 1976, the Veteran filed a claim for hearing loss of the left ear.

According to a November 1976 letter to a Senator, the Veteran stated that, while in the service, he was injured by an explosion which caused him to lose complete hearing in his left ear, as relevant.

In December 2011, the Veteran filed a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, seeking service connection for hearing loss and tinnitus.

In an April 2012 rating decision, the RO declined to reopen the hearing loss claim, finding that new and material evidence had not been received, and denied service connection for tinnitus as there was neither a current diagnosis of tinnitus nor any tinnitus problems in service.  

In August 2013, the Veteran submitted private audiological evidence in support of his claims.  In this regard, a private audiologist identified as S.D., M.A., CCC-A, indicated that she assessed the Veteran during a July 2013 audiological consultation and was seen again in August 2013.  Based on an assessment and interview of the Veteran, S.D. determined that it is as likely as it is not that the Veteran's hearing loss and subjective tinnitus was initiated by military noise exposure and aggravated by recreational noises, occupation noises, and presbycusis.  Attached to S.D.'s August 2013 medical opinion were the Veteran's treatment notes and an audiogram.

A VA examination was scheduled for January 2014, but the Veteran did not report.

In April 2015, the Veteran testified during his videoconference hearing and reiterated his contention that he has bilateral hearing loss and tinnitus are related to inservice acoustic trauma.

B.  Petition to Reopen Previously Denied Service Connection Claim for Hearing Loss

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As indicated above, the service connection claim for hearing loss was denied by the RO in March 1975 and January 1976 rating decisions.  Because the Veteran did not appeal those decisions, they became final.  More recently however, in December 2011, the Veteran sought to reopen his hearing loss claim.  In the April 2012 rating decision, the RO again declined to reopen the claim and this appeal ensued.

Based on the procedural history as outlined above, the January 1976 rating decision is the last final decision as it relates to the Veteran's service connection claim for hearing loss.  Notably, since this last final rating decision, the Veteran submitted a private audiological opinion dated in August 2013 which addresses the etiology of the Veteran's hearing loss, as relevant here.  This private audiological opinion is new and it is considered material because it relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the hearing loss claim.  Accordingly, the criteria to reopen the service connection claim for bilateral hearing loss are met.

C.  Service Connection Claims for Left Ear Hearing Loss and Tinnitus

As indicated in the introduction, the Board adjudicates the service connection claim for left ear hearing and tinnitus in this decision.  The service connection claim for right ear haring loss is remanded below for further development.

The Veteran's primary assertion is that his left ear hearing loss and tinnitus are the result of exposure to loud noises or acoustic trauma in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

On review of all evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the criteria to establish service connection for left ear hearing loss and tinnitus are met.

First, there is evidence of a current disability.  The Veteran is diagnosed with a hearing loss "disability" in the left ear for VA purposes, as evidenced by a July 2013 private audiogram provided by Port Huron Ear, Nose & Throat.  38 C.F.R. § 3.385.  In addition, the private audiological evidence shows a diagnosis of subjective tinnitus.  Indeed, tinnitus is a diagnosis capable of lay observation. 

Second, there is evidence of an in-service injury.  Although the Veteran's service treatment records do not show any hearing or ear complaints or diagnoses and his service personnel records do not confirm his exposure to loud noises in service, the Veteran has reported in-service exposure to loud noises from grenades, helicopters, rifles and artillery, as well as being in close proximity to a machine gun explosion during service.  The Veteran is certainly competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds his statements credible as he has consistently reported in-service acoustic trauma from a machine gun explosion, even dating back to 1973 which was within one year of service discharge.  See Detroit Medical Center discharge summary report dated in August 1973.

Third, there is probative medical evidence relating the Veteran's left ear hearing loss and tinnitus to his period of active service, as evidenced by the favorable opinion provided by S.D. in August 2013.  In determining that the Veteran's left ear hearing loss and tinnitus had its onset in service, S.D. relied on the Veteran's report of slowly progressing hearing loss in his left ear with an onset around 1973-4; an occasional "vibration feeling" on the left side first noticed during the military; pain in the ears immediately after service separation; and occasional drainage/discharge from his ears.  S.D. also noted that the Veteran denied any family history of hearing loss or fullness in the ears, as well as recreational loud noise exposure, with the exception of woodworking (but with the use of ear protection).  S.D. further noted that before and after service, the Veteran worked at Brass Products factory in Detroit and later worked for the railroad, and wore ear protection when warranted.  The Board finds this August 2013 opinion highly probative, as it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The private audiologist conducted a thorough review of the relevant evidence, included a synopsis of the Veteran's audiological history, and provided supporting rationale.  The record contains no medical opinion to the contrary.
  
In light of the above, specifically to include the Veteran's medical evidence of current hearing loss disability and tinnitus, his exposure to in-service acoustic trauma, the lack of any evidence of an intervening event, his competent and credible history of relevant symptoms service discharge, and the highly probative August 2013 private audiological opinion, the Board concludes that service connection for left ear hearing loss and tinnitus is warranted.

The awards granted herein represent a complete grant of the benefits sought on appeal.  As such, a discussion of VA's duty to notify and assist is not necessary.

ORDER

New and material evidence was received to reopen the service connection claim for bilateral hearing loss.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.






REMAND

The record contains a July 2013 private audiogram presented in graphical form.  Although the audiometric results pertaining to the Veteran's left ear were interpretable, the Board is unable to interpret the audiometric results pertaining to his right ear.  Because the evidence of record is unclear as to whether the Veteran has a current hearing loss disability in the right ear, the Board finds that a VA audiological examination should be afforded to him.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological examination to assess the nature and etiology of any currently diagnosed hearing loss in the RIGHT ear.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All indicated testing and studies should be made 

After reviewing the claims file, to include a July 2013 audiogram provided Port Huron ENT, and examining the Veteran, the examiner is asked to respond to the following:

a).  Specifically indicate whether the Veteran currently has RIGHT EAR hearing loss to the extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent in the RIGHT ear.  

b).  Then, provide an opinion as to whether any currently diagnosed hearing loss in the right ear is at least as likely as not etiologically-related to his military service.  

*Reconcile the opinion with all evidence of record to include the August 2013 medical opinion authored by S.D., a private audiologist associated with Port Huron ENT.  

**Please be advised that the in-service injury of military noise exposure and the nexus element have been met, as reflected in this Board decision.  

The examiner should provide a clear rationale and basis for all opinions expressed. 

2.  The RO should review the examination report to ensure that it contains all information requested in this remand, and whether any recommended additional examination/testing has been conducted. 

3.  Then, readjudicate the claim for service connection for right ear hearing loss.  **Please be advised that the in-service injury of military noise exposure and the nexus element have been met, as reflected in this Board decision.  

If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


